          Case 2:20-cv-03944-MAK Document 8 Filed 12/10/20 Page 1 of 4




Rakym Durham,                                    :      United States District Court
           Prosecution,                          :      Pennsylvania Eastern District
                v.                               :
City of Philadelphia, et al.,                    :      Civil Division
           Defendant.                            :      2:20-cv-03944


                                  NOTICE FOR HEARING

       AND NOW, this _____ day of __________________, 2020, upon application of D.

Wesley Cornish, Esquire, a hearing is hereby ordered for the within Motion for the _____ day of

_____________________, 2020, in Courtroom _____________, at _______________am/pm.



                                                     BY THE COURT:




                                                     ___________________________________
                                                     Judge Defino-Nastasi
          Case 2:20-cv-03944-MAK Document 8 Filed 12/10/20 Page 2 of 4




Rakym Durham,                               :      United States District Court
           Prosecution,                     :      Pennsylvania Eastern District
                v.                          :
City of Philadelphia, et al.,               :      Civil Division
           Defendant.                       :      2:20-cv-03944

                                      ORDER

       AND NOW, this ______ day of ____________, 2020, it is hereby ORDERED and

DECREED that Plaintiff’s Motion is GRANTED.



                                                BY THE COURT:




                                                ___________________________________
                                                Judge
          Case 2:20-cv-03944-MAK Document 8 Filed 12/10/20 Page 3 of 4




Rakym Durham,                                     :      United States District Court
           Prosecution,                           :      Pennsylvania Eastern District
                v.                                :
City of Philadelphia, et al.,                     :      Civil Division
           Defendant.                             :      2:20-cv-03944

         MOTION TO EXTEND TIME TO FILE AN AMENDED COMPLAINT

       AND NOW, comes the Plaintiff, Rakym Durham, via his attorney, David Wesley

Cornish, Esquire, who respectfully represents the following:

   1. On or about November 25, 2020 this Court dismissed part of the Plaintiff’s claim without

       prejudice and ordered him to file an amended complaint within 2 weeks, while

       acknowledging there were issues with serving a John Doe Defendant Police Officer.

   2. Plaintiff’s counsel has spoken with Defense Counsel who represented she would start the

       process to retrieve the paperwork in the City’s computer system and distribute it to

       Counsel so an amended pleading can be filed.

   3. Plaintiff asks this Court to allow him a 21-day extension to January 5, 2021 to obtain

       these materials and file an amended complaint.

       WHEREFORE, for the foregoing reasons, Defense Counsel, respectfully requests that

       this Honorable Court allow him to withdraw from representing the Defendant.



                                                      Respectfully Submitted,

                                                      ____________________________
                                                      D. Wesley Cornish, Esquire
                                                      Cornerstone Legal Group, LLC
                                                      230 South Broad Street, 17th Floor
                                                      Philadelphia, PA 19102
                                                      Phone: 888-313-1385
                                                      Supreme Court # 310865
                                                      Date: December 9, 2020
          Case 2:20-cv-03944-MAK Document 8 Filed 12/10/20 Page 4 of 4




Rakym Durham,                                       :      United States District Court
           Prosecution,                             :      Pennsylvania Eastern District
                v.                                  :
City of Philadelphia, et al.,                       :      Civil Division
           Defendant.                               :      2:20-cv-03944

                                         VERIFICATION

The facts set forth in the foregoing are true and correct to the best of the undersigned's

knowledge, information and belief and are verified subject to the penalties for unsworn

falsification to authorities via 18 Pa.C.S.A. § 4904 and the United States laws for perjury.


                                 CERTIFICATE OF SERVICE

I hereby certify I on this day, am serving the foregoing upon the persons indicated below via

electronic delivery, which satisfies the requirements of the Rules of Criminal/Civil Procedure to:

   1. Shannon Zabekl, Esquire                           E-File
      City Law Department
      1515 Arch Street, 14th Floor
      Philadelphia, PA 19107


                                                        Respectfully Submitted,

                                                        _____________________________
                                                        D. Wesley Cornish, Esquire
                                                        Cornerstone Legal Group, LLC
                                                        230 South Broad Street, 17th Floor
                                                        Philadelphia, PA 19102
                                                        Supreme Court # 310865
                                                        Date: December 9, 2020
